DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/27/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Granitz 2--5-166570 in view of Clark 4,525,995 and Durant 4,025,225.
	In regards to Independent Claim 1 and Dependent Claims 2, 3 and 6, Granitz teaches a gas turbine engine (10) comprising a power unit that includes an engine core (only core of 10 shown in figures 1 and 2) configured to provide rotational power during operation of the gas turbine engine (paragraph [0009]), a first oil sump (upstream sump 200) located in the engine core and configured to collect oil from a first area of the engine core (upstream portion of engine 10), and a second oil sump located in the engine core (downstream sump 200) and configured to collect oil from a second area of the engine core (downstream portion of engine 10), the engine core including a compressor, a combustor, and a turbine (compressor, combustor, and turbine shown in figure 1), and a gearbox (203), and a scalable oil pump assembly (50) 
	 Regarding Dependent Claim 4, Granitz in view of Clark and Durant teaches the invention as claimed and discussed above, and Granitz further teaches an oil filter removably coupled with one of the plurality of modular pumps (oil filter 150 fluidly coupled with pumps of 50 in figure 2).
Independent Claim 9 and Dependent Claims 10-12, Granitz teaches a gas turbine engine (10) comprising a power unit that includes an engine core (only core of 10 shown in figures 1 and 2) configured to provide rotational power during operation of the gas turbine engine (paragraph [0009]), a first oil sump (upstream sump 200) located in the engine core and configured to collect oil from a first area of the engine core (upstream portion of engine 10), and a second oil sump located in the engine core (downstream sump 200) and configured to collect oil from a second area of the engine core (downstream portion of engine 10), the engine core including a compressor, a combustor, and a turbine (compressor, combustor, and turbine shown in figure 1), and a gearbox (203), and a scalable oil pump assembly (50) configured to move the oil from the first oil sump and the second oil sump (through lines 30 in figure 2), the scalable oil pump assembly including a first modular pump fluidly connected with the first oil sump (pump of 50 connected to upstream sump 200), and a second modular pump fluidly connected with the second oil sump (pump of 50 connected to downstream sump 200), with a third modular pump (50) between the first and second for a total of three pumps.  However, Granitz does not teach that the gearbox is driven by the engine core, or an adapter plate between the gearbox and first modular and second modular pumps radially offset, such that the first modular pump can be driven when the second modular pump fails.  Clark teaches driving a gearbox (40) for a pump (42) with an engine core (via shaft 46 connected to high pressure shaft 14 of engine core).  Durant teaches an adapter plate (plate 150 closest to 144) between an input (input with shafts 140 and 142) and a first modular pump (110 closest to 144) that can be driven when a second modular pump fails (pump 110 radially offset from first pump), where there are a plurality of pumps (4 pumps on 2 axes shown in figure 7, wherein all pumps are fluidly coupled).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to drive the gearbox of Granitz with the core engine, as taught by Clark, and to replace the pump system of Granitz with the modular system of Durant, in order to drive the accessory system with power generated by the turbine engine (Col. 2, ll. 38-46 of 
Regarding Dependent Claim 13, Granitz in view of Clark and Durant teaches the invention as claimed and discussed above, and Granitz further teaches an oil filter removably coupled with one of the plurality of modular pumps (oil filter 150 fluidly coupled with pumps of 50 in figure 2).
	
Allowable Subject Matter
Claims 5, 7, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claims 5 and 14, that the scalable oil pump assembly further includes a fuel pump removably coupled with one of the plurality of modular pumps; prior art fails to teach, in combination with the other limitations of dependent claim 7, the second modular pump type is different than the first modular pump type; and prior art fails to teach, in combination with the other limitations of dependent claim 8, that the housing of the second modular pump comprises materials different than the housing of the first modular pump such that the second modular pump is adapted for higher temperature oil than the first modular pump.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741